

AMENDED AND RESTATED ENERGY TRANSFER EQUITY, L.P. LONG-TERM INCENTIVE PLAN


SECTION 1. Purpose of the Plan.


The Amended and Restated Energy Transfer Equity, L.P. Long-Term Incentive Plan
(the “Plan”) has been adopted by LE GP, LLC, a Delaware limited liability
company (the “Company”), the general partner of Energy Transfer Equity, L.P., a
Delaware limited partnership (the “Partnership”). The Plan is intended to
promote the interests of the Partnership, the Company and their respective
Affiliates by providing to Employees, Consultants and Directors incentive
compensation awards based on Units to encourage superior performance. The Plan
is also contemplated to enhance the ability of the Company, the Partnership and
their respective Affiliates to attract and retain the services of individuals
who are essential for the growth and profitability of the Company, the
Partnership and their respective Affiliates and to encourage them to devote
their best efforts to advancing the business of the Company, the Partnership and
their respective Affiliates.


The Plan as set forth herein constitutes an amendment and restatement of the
Energy Transfer Equity, L.P. Long-Term Incentive Plan (the “Prior Plan”). The
Board has approved this amendment and restatement of the Prior Plan to be
effective as of December 20, 2017 (the “Amendment Date”). The Plan as set forth
herein shall supersede and replace the Prior Plan in its entirety.
Notwithstanding any provision herein to the contrary, each Award granted under
the Prior Plan prior to the Amendment Date shall be subject to the terms and
provisions applicable to such Award under the Prior Plan as in effect
immediately prior to the Amendment Date.


SECTION 2. Definitions.


As used in the Plan, the following terms shall have the meanings set forth
below:


“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.


“ASC Topic 718” means Accounting Standards Codification Topic 718, Compensation—
Stock Compensation, or any successor accounting standard.


“Award” means an Option, Restricted Unit, Phantom Unit, Unit Appreciation Right
or Substitute Award granted under the Plan, and shall include any tandem DERs
granted with respect to an Option, Phantom Unit or Unit Appreciation Right.


“Award Agreement” means the written or electronic agreement by which an Award
shall be evidenced.


1

--------------------------------------------------------------------------------






“Board” means the Board of Directors of the Company.


“Change of Control” means, and shall be deemed to have occurred upon the
occurrence of one or more of the following events:


(i)any “person” or “group” within the meaning of those terms as used in Sections
13(d) and 14(d)(2) of the Exchange Act, other than an Affiliate of the Company,
shall become the beneficial owner, by way of merger, consolidation,
recapitalization, reorganization or otherwise, of fifty percent (50%) or more of
the voting power of the voting securities of the Company (or such other entity
serving as general partner of the Partnership) or the Partnership;


(ii)the Company or an Affiliate of the Company ceases to be the general partner
of the Partnership; or


(iii)the sale or other disposition, including by liquidation or dissolution, of
all or substantially all of the assets of the Partnership in one or more
transactions to any Person other than the Company or an Affiliate of either the
Company or the Partnership.


Notwithstanding the foregoing, if a Change of Control constitutes a payment
event with respect to an Award that is subject to Section 409A, the transaction
or event described in subsection (i), (ii) or (iii) above must also constitute a
“change in control event” within the meaning of Treasury regulation Section
1.409A-3(i)(5), as applied to non-corporate entities and as relates to the
holder of such Award, to the extent required to comply with Section 409A.


“Code” means the Internal Revenue Code of 1986, as amended.


“Committee” means the Board, the Compensation Committee of the Board or such
other committee as may be appointed by the Board to administer the Plan.


“Consultant” means an individual, other than a Director or Employee, who renders
consulting services to the Company, the Partnership or any of their respective
Affiliates.


“DER” means a distribution equivalent right representing a right to receive an
amount in cash, Units, Restricted Units and/or Phantom Units equal in value to
the distributions made by the Partnership with respect to a Unit during the
period such Award is outstanding or, if applicable, such other amount set forth
in the applicable Award Agreement.


“Director” means a member of the board of directors of the Company or an
Affiliate of the Company who is not an Employee or a Consultant.


“Employee” means an employee of the Company, the Partnership or any of their
respective Affiliates.


2

--------------------------------------------------------------------------------






“ETP Common Units” means common units of Energy Transfer Partners, L.P., a
Delaware limited partnership.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Fair Market Value” means the closing sales price of a Unit on the principal
national securities exchange or other market in which trading in Units occurs on
the applicable date (or if there is no trading in the Units on such date, on the
next preceding date on which there was trading) as reported in The Wall Street
Journal (or other reporting service approved by the Committee). If Units are not
traded on a national securities exchange or other market at the time a
determination of fair market value is required to be made hereunder, the
determination of fair market value shall be made in good faith by the Committee.


“Option” means an option to purchase Units granted under the Plan.


“Participant” means an Employee, Consultant or Director granted an Award under
the Plan.


“Partnership Agreement” means the Third Amended and Restated Agreement of
Limited Partnership of the Partnership, as it may be amended or amended and
restated from time to time.


“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.


“Phantom Unit” means a phantom (notional) Unit granted under the Plan that, to
the extent vested, entitles the Participant to receive a Unit, an amount of cash
equal to the Fair Market Value of a Unit, other securities or property
(including, without limitation, ETP Common Units) equal to the Fair Market Value
of a Unit, or a combination thereof, as determined by the Committee in its
discretion and set forth in the applicable Award Agreement.


“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to restrictions established
by the Committee, including, without limitation, a period during which an Award
or Unit is subject to forfeiture, or restrictions on transfer, or is not yet
exercisable by or payable to the Participant, as the case may be.


“Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.


“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act, or
any successor rule or regulation thereto as in effect from time to time.




3

--------------------------------------------------------------------------------




“SEC” means the Securities and Exchange Commission, or any successor thereto.


“Section 409A” means Section 409A of the Code and the Department of Treasury
regulations and other interpretive guidance issued thereunder, including,
without limitation, any such regulations or guidance that may be amended or
issued after the Amendment Date.


“Substitute Award” means an award granted pursuant to Section 6(d)(viii) of the
Plan.


“UDR” means a distribution made by the Partnership with respect to a Restricted
Unit.


“Unit” means a Common Unit of the Partnership.


“Unit Appreciation Right” or “UAR” means an Award, that, upon exercise, entitles
the holder to receive the excess of the Fair Market Value of a Unit on the
exercise date over the exercise price established for such Unit Appreciation
Right. Such excess shall be paid in Units, in cash or any combination thereof,
as determined by the Committee in its discretion and set forth in the applicable
Award Agreement.


SECTION 3. Administration. The Plan shall be administered by the Committee. A
majority of the Committee shall constitute a quorum, and the acts of the members
of the Committee who are present at any meeting thereof at which a quorum is
present, or acts unanimously approved by the members of the Committee in
writing, shall be the acts of the Committee; provided, however, that in the
event that the Board is not also serving as the Committee, the Board, in its
sole discretion, may at any time and from time to time exercise any and all
rights and duties of the Committee under the Plan. Subject to the following and
applicable law, the Committee, in its sole discretion, may delegate any or all
of its powers and duties under the Plan, including the power to grant Awards
under the Plan, to the Chief Executive Officer of the Company and/or any other
executive officer of the Company, subject to such limitations on such delegated
powers and duties as the Committee may impose, if any. Upon any such delegation
all references in the Plan to the “Committee”, other than in Section 7, shall be
deemed to include the Chief Executive Officer and/or any other executive
officer; provided, however, that such delegation shall not limit the Chief
Executive Officer’s and/or any other executive officer’s right to receive Awards
under the Plan. Notwithstanding the foregoing, the Chief Executive Officer
and/or any other executive officer may not grant Awards to, or take any action
with respect to any Award previously granted to, a person who is an officer
subject to Rule 16b-3 or a member of the Board. Subject to the terms of the Plan
and applicable law, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, the Committee shall have full power and
authority to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the number of Units to be
covered by Awards; (iv) determine the terms and conditions of any Award; (v)
determine whether, to what extent, and under what circumstances Awards may be
settled, exercised, canceled, or forfeited; (vi) interpret and administer the
Plan and any instrument or agreement relating to an Award made under the Plan;
(vii) establish, amend, suspend, or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (viii) make any other


4

--------------------------------------------------------------------------------




determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan. The Committee may correct any
defect or supply any omission or reconcile any inconsistency in the Plan or an
Award Agreement in such manner and to such extent as the Committee deems
necessary or appropriate. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations, and other decisions under or with
respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the Company, the Partnership, any of their
respective Affiliates, any Participant, and any beneficiary of any Award.


SECTION 4. Units.


(a)    Limits on Units Deliverable. Subject to adjustment as provided in Section
4(c), the number of Units that may be delivered with respect to Awards under the
Plan is 12,000,000 (inclusive of Units deliverable with respect to outstanding
Awards under the Plan as of the Amendment Date). Units withheld from an Award to
either satisfy the exercise price of such Award or the Company’s or an Affiliate
of the Company’s tax withholding obligations with respect to the Award shall not
be considered to be Units delivered under the Plan for this purpose. If any
Award is forfeited, canceled, exercised, or otherwise terminates or expires
without the actual delivery of Units pursuant to such Award, the Units subject
to such Award shall again be available for Awards under the Plan. There shall
not be any limitation on the number of Awards that may be granted and paid in
cash.


(b)Sources of Units Deliverable Under Awards. Any Units delivered pursuant to an
Award shall consist, in whole or in part, of Units acquired (i) in the open
market, (ii) from the Partnership, including newly issued Units, (iii) from any
Affiliate of the Partnership, or (iv) from any other Person, or any combination
of the foregoing, as determined by the Committee in its discretion.


(c)Adjustments. With respect to any “equity restructuring” event that could
result in an additional compensation expense to the Company, the Partnership, or
any of their respective Affiliates pursuant to the provisions of ASC Topic 718
if adjustments to Awards with respect to such event were discretionary, the
Committee shall equitably adjust the number and type of Units (or other
securities or property) covered by each outstanding Award and the terms and
conditions, including the exercise price and performance goals (if any), of such
Award to equitably reflect such event and shall adjust the number and type of
Units (or other securities or property) with respect to which Awards may be
granted under the Plan after such event. With respect to any other similar event
that would not result in an accounting charge under ASC Topic 718 if the
adjustment to Awards with respect to such event were subject to discretionary
action, the Committee shall have complete discretion to adjust Awards and the
number and type of Units (or other securities or property) with respect to which
Awards may be granted under the Plan in such manner as it deems appropriate with
respect to such other event.


SECTION 5. Eligibility.


5

--------------------------------------------------------------------------------






Any Employee, Consultant or Director who performs services, directly or
indirectly, for the benefit of the Partnership shall be eligible to be
designated as a Participant and receive an Award under the Plan.


SECTION 6. Awards.


(a)Options. The Committee shall have the authority to determine the Employees,
Consultants and Directors to whom Options shall be granted, the number of Units
to be covered by each Option, whether DERs are granted with respect to such
Option, the purchase or exercise price therefor, the Restricted Period and other
conditions and limitations applicable to the exercise of the Option, including
the following terms and conditions and such additional terms and conditions, as
the Committee shall determine, that are not inconsistent with the provisions of
the Plan.


(i)    Exercise Price. The exercise price per Unit purchasable under an Option
shall be determined by the Committee at the time the Option is granted but,
except with respect to a Substitute Award, may not be less than the Fair Market
Value of a Unit as of the date of grant of the Option.


(ii)Time and Method of Exercise. The Committee shall determine the exercise
terms and the Restricted Period, if any, with respect to an Option grant, which
may include, without limitation, (A) a provision for accelerated vesting upon
the achievement of specified performance goals or such other events as the
Committee may provide, and
(B) the method or methods by which payment of the exercise price with respect
thereto may be made or deemed to have been made, which may include, without
limitation, cash, check acceptable to the Company, a “cashless-broker” exercise
through procedures approved by the Company, withholding Units to be acquired
upon the Option exercise, or any combination of methods, having a Fair Market
Value on the exercise date equal to the relevant exercise price.


(iii)Forfeitures. Except as otherwise provided in the terms of the Option grant,
upon termination of a Participant’s employment with or consulting services to
the Company and its Affiliates or membership on the Board, whichever is
applicable, for any reason during the applicable Restricted Period, all Options
shall be forfeited by the Participant. The Committee may, in its discretion,
waive in whole or in part such forfeiture with respect to a Participant’s
Options.


(iv)Option DERs. To the extent provided by the Committee, in its discretion, a
grant of Options may include a tandem DER grant, which may provide that such
DERs shall be paid directly to the Participant, be credited to a bookkeeping
account (with or without interest in the discretion of the Committee) subject to
the same vesting restrictions as the tandem Options Award, or be subject to such
other provisions or restrictions as determined by the Committee in its
discretion.


6

--------------------------------------------------------------------------------






(b)Unit Appreciation Rights. The Committee shall have the authority to determine
the Employees, Consultants and Directors to whom Unit Appreciation Rights shall
be granted, the number of Units to be covered by each grant, whether DERs are
granted with respect to such Unit Appreciation Right and the terms of any DERs,
the exercise price therefor and the conditions and limitations applicable to the
exercise of the Unit Appreciation Right, including the following terms and
conditions and such additional terms and conditions, as the Committee shall
determine, that are not inconsistent with the provisions of the Plan.


(i)    Exercise Price. The exercise price per Unit Appreciation Right shall be
determined by the Committee at the time the Unit Appreciation Right is granted
but may not be less than the Fair Market Value of a Unit as of the date of
grant.


(ii)    Time of Exercise. The Committee shall determine the time or times at
which a Unit Appreciation Right may be exercised in whole or in part, which may
include, without limitation, accelerated vesting upon the achievement of
specified performance goals or such other events as the Committee may provide.


(iii)    Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment or consulting
arrangement with the Company and its Affiliates or membership on the Board,
whichever is applicable, for any reason during the applicable Restricted Period,
all outstanding Unit Appreciation Rights awarded the Participant shall be
automatically forfeited on such termination. The Committee may, in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Unit Appreciation Rights.


(c)Restricted Units and Phantom Units. The Committee shall have the authority to
determine the Employees, Consultants and Directors to whom Restricted Units or
Phantom Units shall be granted, the number of Restricted Units or Phantom Units
to be granted to each such Participant, the Restricted Period, the conditions
under which the Restricted Units or Phantom Units may become vested or forfeited
and such other terms and conditions as the Committee may establish with respect
to such Awards.


(i)    DERs. To the extent provided by the Committee, in its discretion, a grant
of Phantom Units may include a tandem DER grant, which may provide that such
DERs shall be paid directly to the Participant, be credited to a bookkeeping
account (with or without interest in the discretion of the Committee), be
“reinvested” in Restricted Units or in additional Phantom Units, and be subject
to the same or different vesting restrictions as the tandem Phantom Unit Award,
or be subject to such other provisions or restrictions as determined by the
Committee in its discretion.


(ii)    UDRs. To the extent provided by the Committee, in its discretion, a
grant of Restricted Units may provide that distributions made by the Partnership
with respect to the Restricted Units shall be subject to the same forfeiture and
other restrictions as the


7

--------------------------------------------------------------------------------




Restricted Unit and, if restricted, such distributions shall be held, without
interest, until the Restricted Unit vests or is forfeited with the UDR being
paid or forfeited at the same time, as the case may be. In addition, the
Committee may provide that such distributions be used to acquire additional
Restricted Units for the Participant. Such additional Restricted Units may be
subject to such vesting and other terms as the Committee may prescribe. Absent
such a restriction on the UDRs in the applicable Award Agreement, UDRs shall be
paid to the holder of the Restricted Unit without restriction.


(iii)    Forfeitures. Except as otherwise provided in the terms of the
applicable Award Agreement, upon termination of a Participant’s employment with
or consulting services to the Company and its Affiliates or membership on the
Board, whichever is applicable, for any reason during the applicable Restricted
Period, all outstanding Restricted Units and Phantom Units awarded the
Participant shall be automatically forfeited on such termination. The Committee
may, in its discretion, waive in whole or in part such forfeiture with respect
to a Participant’s Restricted Units and/or Phantom Units.


(iv)
Lapse of Restrictions.



(A)    Phantom Units. Upon or as soon as reasonably practical following the
vesting of each Phantom Unit, subject to the provisions of Section 8(b), the
Participant shall be entitled to receive from the Company one Unit, cash equal
to the Fair Market Value of a Unit, other securities or property (including,
without limitation, ETP Common Units) equal to the Fair Market Value of a Unit
or a combination thereof, as determined by the Committee in its discretion.


(B)    Restricted Units. Upon or as soon as reasonably practical following the
vesting of each Restricted Unit, subject to satisfying the tax withholding
obligations of Section 8(b), the Participant shall be entitled to have the
restrictions removed from his or her Unit so that the Participant then holds an
unrestricted Unit.


(d)
General.



(i)    Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate of the
Company. Awards granted in addition to or in tandem with other Awards or awards
granted under any other plan of the Company or any Affiliate of the Company may
be granted either at the same time as or at a different time from the grant of
such other Awards or awards.


(ii)
Limits on Transfer of Awards.



8

--------------------------------------------------------------------------------






(A)    Except as provided in Paragraph (C) below, each Option and UAR shall be
exercisable only by the Participant during the Participant’s lifetime, or by the
person to whom the Participant’s rights shall pass by will or the laws of
descent and distribution.


(B)    Except as provided in Paragraph (C) below, no Award and no right under
any such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company, the Partnership or any of their respective
Affiliates.


(C)    To the extent specifically provided by the Committee with respect to an
Award, an Award may be transferred by a Participant without consideration to any
“family member” of the Participant, as defined in the instructions to use of the
Form S-8 Registration Statement under the Securities Act of 1933, as amended, or
any related family trusts, limited partnerships or similar entities or other
transferee specifically approved by the Committee.


(iii)    Term of Awards. The term of each Award shall be for such period as may
be determined by the Committee.


(iv)    Unit Certificates. The Units or other securities of the Partnership
pursuant to an Award may be evidenced in any manner deemed appropriate by the
Committee in its sole discretion, including, without limitation, in the form of
a certificate issued in the name of the Participant or by book entry, electronic
or otherwise and shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any securities exchange upon
which such Units or other securities are then listed, and any applicable federal
or state laws, and the Committee may cause a legend or legends to be inscribed
on any such certificates to make appropriate reference to such restrictions.


(v)    Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee determines.


(vi)    Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any Award Agreement to
the contrary, delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the Company is not reasonably able to obtain Units to deliver
pursuant to such Award without violating applicable law or the applicable rules
or regulations of any governmental agency or authority or securities exchange.
No Units or other securities shall be delivered pursuant to any Award until
payment in full of any amount required to be paid pursuant to the Plan or the
applicable Award


9

--------------------------------------------------------------------------------




Agreement (including, without limitation, any exercise price or tax withholding)
is received by the Company.


(vii)    Change of Control. Unless specifically provided otherwise in the
applicable Award Agreement, upon a Change of Control all outstanding Awards
shall automatically vest and be payable at their maximum target level or become
exercisable in full, as the case may be.


(viii)    Substitute Awards. Awards may be granted under the Plan in
substitution for similar assumed, canceled or forfeited awards held by
individuals who become Employees, Consultants or Directors as a result of a
merger, consolidation or acquisition by the Company or an Affiliate of the
Company of another entity or the assets of another entity. Such Substitute
Awards that are Options may have exercise prices less than the Fair Market Value
of a Unit on the date of such substitution.


(ix)    Prohibition on Repricing of Options and UARs. Subject to the provisions
of Section 4(c) and Section 7(c), the terms of outstanding Award Agreements may
not be amended without the approval of the Partnership’s unitholders so as to
(A) reduce the Unit exercise price of any outstanding Options or UARs, (B) grant
a new Option, UAR or other Award in substitution for, or upon the cancellation
of, any previously granted Option or UAR that has the effect of reducing the
exercise price thereof, (C) exchange any Option or UAR for Units, cash or other
consideration when the exercise price per Unit under such Option or UAR exceeds
the Fair Market Value of the underlying Units, or (D) take any other action that
would be considered a “repricing” of an Option or UAR under the listing
standards of the New York Stock Exchange or, if the Units are not then-listed on
such exchange, to the extent applicable, on any other national securities
exchange on which the Units are listed. Subject to Section 4(c), Section 7(c)
and Section 8(m), the Committee shall have the authority, without the approval
of the Partnership’s unitholders, to amend any outstanding Award to increase the
per Unit exercise price of any outstanding Options or UARs or to cancel and
replace any outstanding Options or UARs with the grant of Options or UARs having
a per Unit exercise price that is equal to or greater than the per Unit exercise
price of the original Options or UARs.


SECTION 7. Amendment and Termination.


Except to the extent prohibited by applicable law:


(a)Amendments to the Plan. Except as required by applicable law or the rules of
the principal securities exchange on which the Units are traded and subject to
Section 7(b) below, the Board or the Committee may amend, alter, suspend,
discontinue, or terminate the Plan in any manner, including increasing the
number of Units available for Awards under the Plan, without the consent of any
partner, Participant, other holder or beneficiary of an Award, or any other
Person.




10

--------------------------------------------------------------------------------




(b)Amendments to Awards. Subject to Section 7(a), the Committee may waive any
conditions or rights under, amend any terms of, or alter any Award theretofore
granted, provided no change, other than pursuant to Section 7(c), in any Award
shall materially reduce the benefit to a Participant without the consent of such
Participant.


(c)Actions Upon the Occurrence of Certain Events. Upon the occurrence of any
event described in Section 4(c) of the Plan, any Change of Control, any change
in applicable law or regulation affecting the Plan or Awards thereunder, or any
change in accounting principles affecting the financial statements of the
Partnership, the Committee, in its sole discretion and on such terms and
conditions as it deems appropriate, may take any one or more of the following
actions in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under the Plan or an outstanding Award:


(i)    provide for either (A) the termination of any Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Participant’s rights (and, for
the avoidance of doubt, if as of the date of the occurrence of such transaction
or event, the Committee determines in good faith that no amount would have been
attained upon the exercise of such Award or realization of the Participant’s
rights, then such Award may be terminated by the Company without payment) or (B)
the replacement of such Award with other rights or property selected by the
Committee in its sole discretion;


(ii)    provide that such Award be assumed by the successor or survivor entity,
or a parent or subsidiary thereof, or be exchanged for similar options, rights
or awards covering the equity of the successor or survivor, or a parent or
subsidiary thereof, with appropriate adjustments as to the number and kind of
equity interests and prices;


(iii)    make adjustments in the number and type of Units (or other securities
or property) subject to outstanding Awards, and in the number and kind of
outstanding Awards or in the terms and conditions of (including the exercise
price), and the vesting/performance criteria included in, outstanding Awards, or
both;


(iv)    provide that such Award shall be exercisable or payable, notwithstanding
anything to the contrary in the Plan or the applicable Award Agreement; and


(v)    provide that the Award cannot be exercised or become payable after such
event, i.e., shall terminate upon such event.


Notwithstanding the foregoing, with respect to any “equity restructuring” event
that could result in an additional compensation expense to the Company or the
Partnership pursuant to the provisions of ASC Topic 718, the provisions in
Section 4(c) shall control to the extent they are in conflict with the
discretionary provisions of this Section 7(c).


SECTION 8. General Provisions.


11

--------------------------------------------------------------------------------






(a)No Rights to Awards. No Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.


(b)Tax Withholding. Unless other arrangements have been made that are acceptable
to the Company, the Company or any Affiliate of the Company is authorized to
withhold from any Award, from any payment due or transfer made under any Award
or from any compensation or other amount owing to a Participant the amount (in
cash, Units, Units that would otherwise be issued pursuant to such Award, other
securities or property (including, without limitation, ETP Common Units) of any
applicable taxes payable in respect of the grant or settlement of an Award, its
exercise, the lapse of restrictions thereon, or any payment or transfer under an
Award or under the Plan and to take such other action as may be necessary in the
opinion of the Company to satisfy its withholding obligations for the payment of
such taxes.


(c)No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Affiliate of the Company, continue consulting services or to
remain on the Board, as applicable. Furthermore, the Company or an Affiliate of
the Company may at any time dismiss a Participant from employment or consulting
free from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan, any Award agreement or other agreement.


(d)Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Texas without regard to its conflict of laws
principles.


(e)Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable law, or if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.


(f)Other Laws. The Committee may refuse to issue or transfer any Units or other
consideration under an Award if, in its sole discretion, it determines that the
issuance or transfer of such Units or such other consideration might violate any
applicable law or regulation, the rules of the principal securities exchange on
which the Units are then traded, or entitle the Partnership or an Affiliate of
the Partnership to recover the same under Section 16(b) of the Exchange Act, and
any payment tendered to the Company by a Participant, other holder or
beneficiary in connection with the exercise of such Award shall be promptly
refunded to the relevant Participant, holder or beneficiary.




12

--------------------------------------------------------------------------------




(g)No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any participating Affiliate of the Company
and a Participant or any other Person. To the extent that any Person acquires a
right to receive payments from the Company or any participating Affiliate of the
Company pursuant to an Award, such right shall be no greater than the right of
any general unsecured creditor of the Company or any participating Affiliate of
the Company.


(h)No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Units or whether such fractional Units or any rights thereto
shall be canceled, terminated, or otherwise eliminated.


(i)Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.


(j)Facility Payment. Any amounts payable hereunder to any person under legal
disability or who, in the judgment of the Committee, is unable to properly
manage his financial affairs, may be paid to the legal representative of such
person, or may be applied for the benefit of such person in any manner that the
Committee may select, and the Company shall be relieved of any further liability
for payment of such amounts.


(k)Participation by Affiliates. In making Awards to Employees employed by an
entity other than the Company, the Committee shall be acting on behalf of the
Affiliate of the Company or the Partnership, and to the extent the Partnership
has an obligation to reimburse the Company for compensation paid for services
rendered for the benefit of the Partnership, such payments or reimbursement
payments may be made by the Partnership directly to the Affiliate of the Company
or the Partnership, and, if made to the Company, shall be received by the
Company as agent for the Affiliate of the Company or the Partnership.


(l)Gender and Number. Words in the masculine gender shall include the feminine
gender, the plural shall include the singular and the singular shall include the
plural.


(m)Compliance with Section 409A. Nothing in the Plan or any Award Agreement
shall operate or be construed to cause the Plan or an Award that is subject to
Section 409A to fail to comply with the requirements of Section 409A. The
applicable provisions of Section 409A are hereby incorporated by reference and
shall control over any Plan or Award Agreement provision in conflict therewith
or that would cause a failure of compliance thereunder, to the extent necessary
to resolve such conflict or obviate such failure. Subject to any other
restrictions or limitations contained herein, in the event that a “specified
employee” (as defined under Section 409A) becomes entitled to a payment under an
Award that constitutes a “deferral of compensation” (as defined under Section
409A) on account of a “separation from service” (as defined under Section 409A),
to the extent required by the Code, such payment shall not occur until the date
that is six


13

--------------------------------------------------------------------------------




months plus one day from the date of such separation from service. Any amount
that is otherwise payable within the six-month period described herein will be
aggregated and paid in a lump sum without interest on the date that is six
months plus one day from the date of such separation from service.
Notwithstanding any provision herein to the contrary, none of the Board, the
Committee, the Company, the Partnership or any of their respective Affiliates
makes any representations that any Awards (or payments with respect to any
Awards) are exempt from or compliant with Section 409A and in no event shall the
Board, the Committee, the Company, the Partnership or any of their respective
Affiliates be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by any Participant on account of
non-compliance with Section 409A.


(n)Clawback. To the extent required by applicable law or any applicable
securities exchange listing standards, or as otherwise determined by the
Committee, Awards and amounts paid or payable pursuant to or with respect to
Awards shall be subject to the provisions of any applicable clawback policies or
procedures adopted by the Company or the Partnership, which clawback policies or
procedures may provide for forfeiture, repurchase and/or recoupment of Awards
and amounts paid or payable pursuant to or with respect to Awards.
Notwithstanding any provision of the Plan or any Award Agreement to the
contrary, the Company and the Partnership reserve the right, without the consent
of any Participant or beneficiary of any Award, to adopt any such clawback
policies and procedures, including such policies and procedures applicable to
the Plan or any Award Agreement with retroactive effect.


SECTION 9. Term of the Plan.


The Plan, as amended and restated hereby, shall be effective on the Amendment
Date and shall continue until the earliest of (i) the date terminated by the
Board or the Committee, (ii) all Units available under the Plan have been
delivered, or (iii) the 10th anniversary of the Amendment Date. Unless otherwise
expressly provided in the Plan or in an applicable Award Agreement, however, any
Award granted prior to such termination, and the authority of the Board or the
Committee to amend, alter, adjust, suspend, discontinue, or terminate any such
Award or to waive any conditions or rights under such Award, shall extend beyond
such termination date.




14